                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 17-02207-lmj
Lynette M Pashia                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: auto                         Page 1 of 1                          Date Rcvd: Nov 21, 2019
                                      Form ID: pdf007                    Total Noticed: 10


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 23, 2019.
db             +Lynette M Pashia,   2615 59th,    Des Moines, IA 50322-5107
cr              Bank of America, N.A,   P.O. Box 10826,    Greenville, SC 29603-0826
802286484      +Bank of America, N.A.,   c/o Shellpoint Mortgage Servicing,     PO Box 10826,
                 Greenville, SC 29603-0826
802271671       Mercy Medical Center,   1111 6th Ave,    Des Moines, IA 50314-2611
802268082      +Shellpoint Mortgage Servicing,    Attn: Bankruptcy,    Po Box 10826,    Greenville, SC 29603-0826
802300415       US Department of Education,    PO Box 16448,    St. Paul, MN 55116-0448
802268083      +Us Dept Ed,   Ecmc/Bankruptcy,    Po Box 16408,    St Paul, MN 55116-0408

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: bnc-quantum@quantum3group.com Nov 22 2019 00:50:08
                 Quantum3 Group LLC as agent for,   Cahtolic Health Initiatives,   PO Box 788,
                 Kirkland, WA 98083-0788
802286483       E-mail/Text: bnc-quantum@quantum3group.com Nov 22 2019 00:50:08
                 Quantum3 Group LLC as agent for,   Catholic Health Initiatives,   PO Box 788,
                 Kirkland, WA 98083-0788
802268081      +E-mail/Text: bankruptcy@sccompanies.com Nov 22 2019 00:50:27     Seventh Avenue,
                 Seventh Avenue, Inc,   1112 7th Ave,   Monroe, WI 53566-1364
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +Bank of America, N.A,   C/O ShellPoint Mortgage Servicing,   PO BOX 10826,
                   GREENVILLE, SC 29603-0826
cr*               US Department of Education,   P.O. Box 16448,   St. Paul, MN 55116-0448
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 23, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 21, 2019 at the address(es) listed below:
              Carol F Dunbar   ssteffen@iowachapter13.com, mcdunbar@cfu.net;cdunbar13dm@ecf.epiqsystems.com
              Deanna R Bachman   on behalf of Trustee Carol F Dunbar dbachman@iowachapter13.com
              Samuel Z Marks   on behalf of Debtor Lynette M Pashia office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee    USTPRegion12.DM.ECF@usdoj.gov
              Wendee N Elliott-Clement    on behalf of Creditor   Bank of America, N.A iabksdecf@southlaw.com,
               ksbkecf@ecf.courtdrive.com
                                                                                             TOTAL: 5
                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF IOWA
In the Matter of:
Lynette M. Pashia,                                                    Case No. 17−02207−lmj13
                          Debtor(s)
                               November 20, 2019 Courtroom Hearing on:
                                    Trustee Motion to Dismiss (#82)

Court Reporter:   Sonya M. Wright − Susan Frye Court Reporting
Appearances:      Deanna R. Bachman, Attorney for Chapter 13 Trustee
                  Samuel Z. Marks, Attorney for Debtor(s)

                                                 ORDER
                               (date entered on docket: November 21, 2019)
It is hereby ORDERED that:

  The motion is granted and the case is dismissed. Today's record shall constitute the Court's findings
  and conclusions pursuant to Rules 7052 and 9014 of the Federal Rules of Bankruptcy
  Procedure. Service of this order on all parties in interest and the United States Trustee shall satisfy
  Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure.

  The motion is granted and the case is dismissed. 11 U.S.C. section 109(g)(1), preventing debtor(s)
  from seeking relief under title 11 of the United States Code for 180 days, applies. Today's record shall
  constitute the Court's findings and conclusions pursuant to Rules 7052 and 9014 of the Federal Rules
  of Bankruptcy Procedure. Service of this order on all parties in interest and the United States Trustee
  shall satisfy Rule 2002(f)(2) and (k) of the Federal Rules of Bankruptcy Procedure.

  The motion is denied. Today's record shall constitute the Court's findings and conclusions pursuant to
  Rules 7052 and 9014 of the Federal Rules of Bankruptcy Procedure.

  The controversy is deemed moot because the trustee verbally withdrew the motion at the time of the
  hearing.

  The debtor(s) shall bring the arrearage in plan payments current by or the case shall be dismissed
  without further notice and hearing upon the trustee filing an affidavit of noncompliance.

  The debtor(s) shall file    a notice of conversion or a modified plan / motion to modify plan after
  confirmation by or the case shall be dismissed without further notice and hearing upon the trustee
  filing an affidavit of noncompliance.

  The debtor(s) shall:
    provide the trustee with the requested     income information       expense information      domestic
  support obligation information   tax returns   tax refunds by .
    file amended Schedule(s) by .
    file an objection to Proof of Claim by .

  The matter is continued for further hearing on at in Courtroom 2, U.S. Courthouse Annex, 110 East
  Court Avenue, Des Moines, Iowa.

  The parties shall submit a consent order by . The attorney for the debtor(s) shall prepare the order.

                                                                      /s/ Lee M. Jackwig

                                                                      U.S. BANKRUPTCY JUDGE
Parties receiving this order from the Clerk of Court:
Everyone in this Chapter Case
